IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER M. CHARLES,                  NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
       Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-5103

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 2, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Christopher M. Charles, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.


PER CURIAM.

      Petitioner is granted a belated appeal of the September 19, 2016, order granting

in part and denying in part defendant’s motion to correct sentencing error in Duval

County Circuit Court case number 16-2013-CF-002092-AXXX. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit

court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).

ROBERTS, C.J., MAKAR, and WINSOR, JJ., CONCUR.